Exhibit 4.1 TECO ENERGY, INC. and THE BANK OF NEW YORK MELLON As Trustee TWELFTH SUPPLEMENTAL INDENTURE dated as of July 1, 2016 Supplementing the Indenture dated as of August 17, 1998 AM 57856310.4 TABLE OF CONTENTS Page ARTICLEONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 2 Section 101. Definitions 2 Section 102. Section References 2 ARTICLE TWO CONFIRMATION OF THE OBLIGATIONS OF THE COMPANY 2 ARTICLE THREE MISCELLANEOUS 2 Section 301. Effect On Original Indenture 2 Section 302. Counterparts 2 Section 303. Recitals 2 Section 304. Governing Law 3 Section 305. Force Majeure 3 Section 306. Waiver of Jury Trial 3 Section 307. Damages 3 Section 308. FATCA 3 This Twelfth Supplemental Indenture, dated as of July 1, 2016, is between TECO ENERGY, INC., a corporation duly organized and existing under the laws of the State of Florida (herein called the “Company”), having its principal executive offices at 702 N. Franklin Street, Tampa, Florida 33602, and The Bank of New York MELLON (formerly known as The Bank of New York), a New York banking corporation, as Trustee (herein called the “Trustee”), having a corporate trust office at 101 Barclay Street, New York, New York 10286.
